12/20/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               August 14, 2018 Session

           STATE OF TENNESSEE v. CORAY EUGENE KNIGHT

               Appeal from the Circuit Court for Montgomery County
                   No. 41301230        Mark J. Fishburn, Judge
                     ___________________________________

                           No. M2017-01584-CCA-R3-CD
                       ___________________________________

In November 2013, a Montgomery County grand jury returned a ten-count indictment
against the defendant, Coray Eugene Knight, and his two co-defendants, Kelley Hufford
and Frederick Persinger, charging them with conspiracy to commit first degree murder,
first degree premeditated murder, first degree felony murder, two counts of especially
aggravated kidnapping, three counts of aggravated kidnapping, abuse of a corpse, and
tampering with evidence. A jury convicted the defendant as charged on all counts and he
received an effective life sentence. On appeal, the defendant challenges the sufficiency
of the evidence supporting his conviction for first degree premeditated murder. He also
challenges the jurisdiction of the trial court and several of its rulings, including: the
denial of his motion to suppress the statements he made prior to trial; the ruling finding
Mr. Persinger competent to testify at trial; the denial of his motions for a mistrial, for
judgment of acquittal, and for a new trial; and the denial of his request for a jury
instruction on the defense of others. Based upon our review of the record, we affirm the
judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT W. WEDEMEYER
and D. KELLY THOMAS, JR., JJ., joined.

Stephanie Ritchie Mize, Clarksville, Tennessee, for the appellant, Coray Eugene Knight.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; John W. Carney, Jr., District Attorney General; and Helen O. Young,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                             Facts and Procedural History
       Over the course of two days in May 2013, the defendant and his two co-
defendants planned and executed the murder of their victim, Jimmy Boyer. At issue in
this appeal are the crimes committed against the victim on May 17 and 18, 2013,
beginning in Christian County, Kentucky and ending in Montgomery County, Tennessee.
Specifically, after conspiring with Kelley Hufford and Frederick “Frank” Persinger on
May 17, 2013, the defendant beat the victim, shot him, and then burned his body in the
early morning hours of May 18, 2013. During the pending investigation into the victim’s
death, the defendant gave a statement to Detectives Eric Ewing and Michael Ulrey of the
Clarksville Police Department, after which he was arrested. While incarcerated, the
defendant confided in Todd Eric Lundy, a fellow inmate at the Montgomery County
Detention Center who wrote letters to Detective Ewing detailing the conversations he had
with the defendant while in jail. The trial court denied the defendant’s motion to
suppress the statements he made to Mr. Lundy and to Detectives Ewing and Ulrey. As
such, the defendant proceeded to trial for conspiracy to commit first degree murder
(count one), first degree premeditated murder (count two), first degree felony murder
(count three), two counts of especially aggravated kidnapping (counts four and five),
three counts of aggravated kidnapping (counts six, seven, and eight), abuse of a corpse
(count nine), and tampering with evidence (count ten).

   I.     Motion to Suppress Hearing

        The trial court conducted a hearing on the defendant’s motion to suppress the
statements he made both before and after his arrest. The first statement challenged by the
defendant resulted from his initial interrogation by Detectives Ewing and Ulrey of the
Clarksville Police Department on May 29, 2013. The defendant also challenged the
statements he made to Todd Eric Lundy while both were incarcerated at the Montgomery
County Detention Center. In his motion to suppress, the defendant argued the statements
he made to the detectives and to Mr. Lundy “and the fruits thereof are inadmissible,
illegal, and taken in violation of” his constitutional rights. The defendant further alleged
“he was denied his right to counsel” during both his interview with the detectives and his
discussions with Mr. Lundy, asserting Mr. Lundy acted as a confidential informant for
the police. The State disagreed and presented evidence regarding the constitutionality
and admissibility of the defendant’s statements at the suppression hearing.

      Detective Ewing, the lead investigator into the victim’s murder, spoke with Ms.
Hufford, the victim’s girlfriend, in the days immediately following the victim’s death.
During one of their initial discussions, Ms. Hufford claimed she planned to meet the
defendant at a bar on the night of the murder. As a result, Detective Ewing contacted the
defendant on May 21, 2013, to confirm Ms. Hufford’s alibi. Detective Ewing noted the
defendant was not a suspect at the time. However, as his investigation progressed,
                                           -2-
Detective Ewing identified the defendant, Ms. Hufford, and Mr. Persinger as suspects.
Specifically, after obtaining a search warrant for Ms. Hufford’s cell phone, Detective
Ewing found “suspicious text messages . . . sent between [the defendant], [Ms.] Hufford
and [Mr.] Persinger.” Detective Ewing then called the defendant at 11:48 p.m. on May
28, 2013, stating he needed to speak with him regarding the victim’s death. The
defendant complied and arrived at the police station around 12:15 a.m.

       Before speaking with the defendant, Detective Ewing presented him with a
Miranda waiver form, advised the defendant of his Miranda rights, and ensured the
defendant’s understanding of the same.1 Detective Ewing stated “[the defendant] did not
give me any indication that he did not understand” his rights and the defendant did not
request an attorney. Detective Ewing then began the interview.

       He described the defendant as “[k]ind of controlling and manipulating in a way”
during the interview but “successful in communicating his point.” The defendant
claimed he was at a bar, Sunny’s Lounge, on the night of the murder. Though the
defendant mentioned he was tired multiple times, Detective Ewing stated “it didn’t seem
to be a plea to stop or a -- an indication that he was unable to continue.” Throughout the
interview, Detective Ewing made accommodations for the defendant, allowing him
numerous smoke breaks and attempting to verify his alibi by calling Sunny’s Lounge.
After approximately one hour and forty-five minutes, Detective Ulrey took over the
interview.

       Detective Ulrey described his interview with the defendant as “very cordial,”
stating he also tried to accommodate the defendant by allowing him smoke breaks and
permitting him to call his daughter’s mother. During the interview, the defendant asked
Detective Ulrey what would happen if he requested an attorney. The following exchange
occurred:

      [The defendant]: Hmm. And at this moment I say -- if I say I want an
      attorney?

      Detective Ulrey: Then I’ll walk out.

      [The defendant]: Then what? We go straight to booking?

      Detective Ulrey: Well, we’ll -- I mean, that won’t speed time up, it won’t
      speed your warrant up, it won’t speed anything like that. Don’t think that


      1
       See Miranda v. Arizona, 384 U.S. 436, 444 (1966).
                                              -3-
      me sitting in here -- here with you right now is delaying anything, ‘cuz it’s
      not. They’re (inaudible) --

      [The defendant]: No. I’m just saying.

      Detective Ulrey: Right. Uh, I mean, all it’ll -- only thing it’ll accomplish is
      for me to walk out. That’s it.

      [The defendant]: So based on that it’s tell you what you wanna know or
      ask for attorney for advice, and you walk out and then pretty much I’m
      screwed either way it goes. Talk to the police or not.

      Detective Ulrey: I think you’re screwed, period. Okay. I think you’re
      screwed, period. Whether you want to give me the rest of the story to
      screw other people involved is up to you. If you wanna sit here and tell me
      you wanna talk to an attorney, I’m -- I’m for that. That -- that’s absolute --
      that’s your constitutional right that people have fought and died for over the
      years, and I respect it, and I’ll walk out. Is it what I wanna hear? Of course
      not. Okay. Because I don’t -- I don’t like f***** leavin s*** out there.
      Okay. But if you tell me you wanna talk to an attorney, I’m -- I’m gone.
      And I’m not gonna treat you any different; I’m not gonna cold shoulder you
      or give you scouring looks or nothin like that. It just is what it is. I’m not
      that guy.

The defendant continued talking and consequently, Detective Ulrey did not believe he
invoked his right to counsel during the interview.

        At one point, Detective Ulrey “scooted” towards the defendant who was
handcuffed to the wall. Detective Ulrey explained his movements were not meant to
intimidate the defendant and he did not “believe [the defendant] was intimidated by
[him].” According to Detective Ulrey, the defendant was coherent for the duration of the
interview and even expressed gratitude towards him “[o]n multiple occasions.” The
entire interview, which was recorded and transcribed, along with the defendant’s signed
Miranda waiver, was entered into evidence.

       The State also introduced into evidence seven letters written by Todd Eric Lundy.
On August 6, 2013, Mr. Lundy wrote to the Clarksville Police Department stating he had
information that would help the investigation into the victim’s murder. On August 8,
2013, Mr. Lundy wrote directly to Detective Ewing. In the letter, he stated the defendant
told him details regarding “why the woman wanted the victim killed[,] where they took
the body[,] and how they tried to dispose of the body.” Mr. Lundy sent another letter to
                                           -4-
Detective Ewing on August 12, 2013, wherein he explained the defendant provided more
details “such as where the victim was actually killed, where they cut the body up, what
they used to cut the body, who all was present when the murder occurred, how much was
paid, information about [a] co-defendant, information about where and who burned
evidence and more.” On August 19, 2013, Mr. Lundy again wrote Detective Ewing
providing a list of new information the defendant told him about the murder.
Additionally, Mr. Lundy included that the defendant asked him “about killing the female
co-defendant once [he’s] out for money.” In a letter dated August 26, 2013, Mr. Lundy
stated he had additional information about the victim’s murder, including personal details
about the defendant, “the female co-defendant and her family,” and “the victim and his
family.” Mr. Lundy also provided a summary of the facts he learned from the defendant
thus far. Mr. Lundy sent two follow-up letters on September 2 and 5, 2013, requesting
relief from Detective Ewing and indicating his willingness to cooperate with the
investigation.

        The State recalled Detective Ewing to describe his interactions with Mr. Lundy as
they related to the defendant’s statements made while in jail. As detailed above,
Detective Ewing received the initial letter from Mr. Lundy on August 6, 2013. In the
letter, Mr. Lundy indicated he spoke with the defendant through their jail cells and he had
information regarding the victim’s death.

       On August 9, 2013, Detective Ewing conducted a recorded interview with Mr.
Lundy to discuss the information presented in the letters about the victim’s death and the
defendant’s involvement in the same.2 Mr. Lundy sought relief on his own charges in
exchange for the information he provided to Detective Ewing. During the interview,
however, Detective Ewing made clear Mr. Lundy “could not work for [him]” because he
“didn’t want to make [Mr. Lundy] an agent of the state.” As such, Detective Ewing did
nothing to facilitate the relationship between Mr. Lundy and the defendant while the two
remained incarcerated.

       Detective Ewing acknowledged portions of the information provided by Mr.
Lundy during his interview on August 9, 2013, were wrong. For example, Mr. Lundy
incorrectly stated the defendant cut the victim’s body with electric tools. Though Mr.
Lundy provided some inaccurate details, Detective Ewing considered him to be a reliable
source and attributed the incorrect information to “jailhouse posturing and . . .
braggadocio.”

      In the August 19 and 26, 2013 letters, Mr. Lundy “indicated that [the defendant]
was attempting to hire [Mr. Lundy] to murder his [c]o[-]defendant[,] Kelley Hufford.”

       2
       Mr. Lundy also provided a written statement at this time.
                                                -5-
As a result, Detective Ewing again interviewed Mr. Lundy, and Mr. Lundy provided
another written statement on August 28, 2013. Mr. Lundy’s second statement, however,
did not include information about the alleged murder for hire of Ms. Hufford as it was “a
separate matter, a separate investigation.” Instead, Mr. Lundy agreed to wear a wire “[t]o
try and obtain details and information in reference to a murder for hire plot” and he
successfully recorded a conversation with the defendant on August 30, 2013. During the
recorded conversation, the defendant solicited Mr. Lundy to murder Ms. Hufford. The
State entered a copy of the transcript and recording of the August 30, 2013 conversation
into evidence.

       In outfitting Mr. Lundy with a wire, Detective Ewing instructed him to only obtain
information regarding the alleged plot to kill Ms. Hufford, not information regarding the
victim’s murder. Based upon Mr. Lundy’s role in obtaining information about the
murder for hire plot, Detective Ewing asked the district attorney’s office to petition for
Mr. Lundy’s release on bond. While out on bond on October 12, 2013, Mr. Lundy went
to the jail to speak with the defendant regarding the murder for hire plot. The State
entered a recording of the October 12, 2013, conversation into evidence.

       Detective Ewing indicated Mr. Lundy did not become a state actor until he
“became concerned about the welfare of Kelley Hufford.” He again confirmed that as a
state actor, Mr. Lundy was instructed to only gather information regarding the alleged
murder for hire plot. Despite this admonition, Detective Ewing indicated “[t]here’s some
statements that may be considered as statement[s] against interest” regarding the victim’s
murder within the August 30, 2013, recording. Detective Ewing described his approach
to gathering information about the murder for hire plot through Mr. Lundy, as follows:

              With my understanding of [the defendant’s] demeanor in jail, he’s
       very careful, very conscious of jailhouse snitches and such, so when [the
       defendant] and [Mr.] Lundy would talk about things they would be
       secretive and compartmentalize. So it was entirely possible that [the
       defendant would] go talk to [Mr.] Lundy about the murder for hire and []
       not incriminate himself, because he’s that intelligent of an individual.

Detective Ewing specified he did not discover any new information about the victim’s
murder during the investigation through Mr. Lundy into the murder for hire plot directed
at Ms. Hufford.

        Todd Eric Lundy also testified, stating he was arrested in Clarksville, Tennessee
on July 19, 2013, for selling counterfeit marijuana. As a result, he was taken to the
Montgomery County jail where he met the defendant. The two began talking through
their jail cell doors and the defendant began revealing details about the charges for which
                                           -6-
he was incarcerated. Upon learning information about the defendant’s involvement in the
victim’s murder, Mr. Lundy began writing to Detective Ewing, whose name he learned
from the defendant. Prior to writing Detective Ewing on August 6 and 8, 2013, Mr.
Lundy had no contact with the police department or the district attorney’s office. Mr.
Lundy acknowledged his letters indicated he was attempting to gather information for the
State about the defendant’s involvement in the victim’s murder even though he was not
asked to do so and admitted he wrote to Detective Ewing “to try to get some help for
[himself].”

       On August 9, 2013, Mr. Lundy summarized the conversations he had with the
defendant in both a written statement and a recorded interview with Detective Ewing.
After the interview, Detective Ewing made no requests of or promises to Mr. Lundy and
stated Mr. Lundy could not work for the state at that time. Mr. Lundy returned to jail and
experienced no changes in his daily routine or in his interactions with the defendant.

       Mr. Lundy next spoke with Detective Ewing on August 28, 2013. During this
conversation, Mr. Lundy described the defendant’s desire to hire someone to kill Ms.
Hufford. He agreed to wear a wire in an effort to obtain additional information from the
defendant about the alleged murder for hire plot targeting Ms. Hufford. Mr. Lundy
explained the defendant offered him “$300 up front, and more money once [the
defendant] got proof that it was done.”

        Upon its review, the trial court issued an order denying the defendant’s motion to
suppress the statements he made to Detectives Ewing and Ulrey and to Mr. Lundy. The
trial court found the defendant knowingly waived his Miranda rights and failed to
“unequivocally” invoke his right to counsel during his interview with the detectives. The
trial court also determined Mr. Lundy did not act as a state agent in obtaining evidence
regarding the present case, thus avoiding any constitutional violations stemming from the
statements the defendant made to Mr. Lundy during their incarceration. The State
proceeded to trial with this evidence.

   II.    Trial

       In the early morning hours of May 18, 2013, the defendant beat the victim as he
slept on the couch at Ms. Hufford’s home in Christian County, Kentucky. During the
beating, the defendant transported the victim to Montgomery County, Tennessee where
he shot the victim and burned his body. As noted by the State at trial, the overlapping
nature of the relationships of the parties involved culminated in the victim’s death. For
years, Ms. Hufford served as a mother figure to the defendant. Not only did she provide
the defendant with a trailer to live in and 1999 Ford Taurus to drive, but also she
previously dated the defendant’s father. In May 2013, however, Ms. Hufford was dating
                                          -7-
both Mr. Persinger and the victim, who had recently returned to Ms. Hufford’s home
after being released from jail. Ms. Hufford quickly tired of the victim’s presence in her
home and enlisted Mr. Persinger and the defendant “[t]o get rid of [him].”

       Ms. Hufford’s efforts to remove the victim from her life began by asking Mr.
Persinger to help her “evict” the victim from her home located at 923 Desoto Lane in Oak
Grove, Kentucky. At the time, Mr. Persinger had known the victim for “about 24 years”
and had recently begun dating Ms. Hufford “pretty heavy.” In April 2013, after the
victim’s release from jail, the victim and Ms. Hufford began fighting and Ms. Hufford
informed Mr. Persinger she was “fed up” with the victim.

       Ms. Hufford’s feelings for the victim prior to his murder were revealed at trial
through a series of text messages. In one text message Mr. Persinger received from Ms.
Hufford on May 14, 2013, Ms. Hufford stated she got so angry with the victim that she
hit him. During this text exchange, Ms. Hufford also told Mr. Persinger the victim was
“talking all kinds of s***” about Mr. Persinger and the defendant. In text messages sent
on the evening of May 16, 2013, Ms. Hufford again told Mr. Persinger about the trouble
she was having with the victim. Ms. Hufford stated, “[The victim] and I got into it. Said
he wasn’t leaving, and if he was homeless so would [the defendant] be homeless.” Ms.
Hufford told Mr. Persinger the victim threatened to burn down the defendant’s trailer
because she planned to evict the victim from her home.

       Early on May 17, 2013, Ms. Hufford sent another text message to Mr. Persinger
indicating she was scared of the victim and “what he might do.” At trial, Mr. Persinger
stated he “really wasn’t” worried about Ms. Hufford’s statement because “that didn’t
sound like [the victim].” At the time, however, Mr. Persinger responded to Ms.
Hufford’s text message, stating, “nice was over.” Subsequently, Ms. Hufford provided
Mr. Persinger with the defendant’s phone number because she wanted Mr. Persinger to
contact the defendant in order “to get rid of [the victim].” Mr. Persinger contacted the
defendant at approximately 7:30 a.m. on Friday May 17, 2013, to discuss the victim and
“the threats he had made.” After speaking with the defendant, Mr. Persinger sent a text
message to Ms. Hufford stating “[the defendant] said for you to call him or come see him,
and for me to keep loving you. He said [the victim] goes today.”

        At approximately 3:00 p.m. on May 17, 2013, Mr. Persinger, Ms. Hufford, and the
defendant met outside of Gate Six Liquors in Oak Grove, Kentucky. Ms. Hufford told
the defendant the victim “was going to burn his house . . . the trailer . . . with his daughter
in it.” After hearing this, the defendant became upset, “[l]ike a stick of dynamite going
off.” The defendant asked Ms. Hufford if she “want[ed] [the victim] just beat up and told
not to come back or do you want him killed?” Ms. Hufford stated she wanted the victim
“killed.” Mr. Persinger offered to “try to rebuild” the defendant’s motorcycle in
                                             -8-
exchange for the defendant’s role in the victim’s murder and believed the defendant was
also “to receive the money and free rent.”

       At 4:27 p.m. on May 17, 2013, Ms. Hufford sent a text message to Mr. Persinger
stating, “I love you. Hope you two boys have it all worked out.” Mr. Persinger
responded that they were “close,” meaning the defendant “was close to going ahead and
committing what he said he . . . would do.” However, the defendant still “had to get
things ready and to get things in order.”

       The defendant called Mr. Persinger at approximately 10:25 p.m. on May 17, 2013.
During the phone call, the defendant indicated “he needed to do it, and get it over with.”
Mr. Persinger did not communicate with the defendant again until 7:33 a.m. on May 18,
2013, when the defendant asked Mr. Persinger to meet him for coffee. Mr. Persinger
declined and instead, the two discussed “what happened to [the victim]” over the
telephone. The defendant stated “his part of the deal was done” and he wanted to get
“paid” for his work.

        As such, Mr. Persinger went to the defendant’s trailer, located at 165 Collier Road
in Clarksville, Tennessee, to look at his motorcycle on May 18, 2013. At the defendant’s
trailer, Ms. Hufford gave the defendant $400 or $500 “to quiet the white boy.” Ms.
Hufford told Mr. Persinger “White Boy” was a friend of the defendant involved in the
murder. The defendant stated “he had to pay White Boy to keep his mouth shut or else
he’d have to take care of him too.” Around 4:00 p.m. on May 18, 2013, Ms. Hufford
took the victim’s boots, cell phone, and wallet to Mr. Persinger’s home located at 725
Salem Road in Clarksville, Tennessee. Mr. Persinger had “a fire going in [his] fire pit”
and Ms. Hufford placed the victim’s personal items and her cell phone “on the fire pit to
burn, and they burned.” Mr. Persinger threw the ashes of the phones “down on the fence
line,” but the boots and the wallet “burned up pretty much.”

       On May 19, 2013, the defendant and Mr. Persinger went to Ms. Hufford’s home
where she was “still cleaning a spot in the carpet, and blood was still coming up out of
it.” During this visit, the defendant told Mr. Persinger that he “broke [the victim’s] neck”
and told Ms. Hufford “he burned [the victim].”

       A few days later, Mr. Persinger visited the defendant’s trailer again and the
defendant told Mr. Persinger “that he broke [the victim’s] neck and, you know, beat him
pretty bad. Broke his neck. Said that was all I needed to know. If I knew the rest, then I
wouldn’t like him at all.” While at the defendant’s trailer, Mr. Persinger took a “pair of
boots and a tarpaulin” from the trunk of the 1999 Ford Taurus driven by the defendant
and owned by Ms. Hufford. The defendant explained Mr. Persinger needed to burn the
boots so “they couldn’t match the insole with the bruising” on the victim. Back at his
                                           -9-
home, Mr. Persinger attempted to burn the boots and the tarp, but the tarp failed to
completely burn. Mr. Persinger put the remains of the tarp “in a flower container and
covered it with dirt.” At trial, Mr. Persinger maintained he did not plan the victim’s
murder with Ms. Hufford and the defendant but admitted to transmitting messages
between the two. Mr. Persinger explained he simply “got into something [he] shouldn’t
have been into.” Additionally, Mr. Persinger admitted to burning evidence because he
“got scared at that time about what could happen to [him]; when they asked me to do it, I
did it.”

       Before Mr. Persinger provided the testimony detailed above, the trial court took
several steps to ensure his competency as the defendant objected to the same due to Mr.
Persinger’s deteriorating health. On May 21, 2013, Detective Ewing conducted a video
interview with Mr. Persinger and the State played a portion of the interview for the jury.
The trial court explained the video interview was being shown to provide the jury with “a
clear understanding of what Mr. Persinger looked like, talked like, acted like, [and]
appeared close in time to these events as compared to what you are going to see today.”
Afterwards, Detective Ewing testified Mr. Persinger had no trouble with his memory,
with understanding the questions asked of him, or with physically moving during the
May 21, 2013, interview.

      The trial court questioned Mr. Persinger to further ensure his competency and then
provided the following curative instruction to the jurors:

              All right, just for the curiosity of the jurors, the reason I did that is
      because of Mr. Persinger’s health, and there has been some deterioration
      that was noted in his medical records over the years, I just wanted to make
      sure that he was physically and mentally in a position to testify. The
      [c]ourt has an obligation under the law to ensure that every witness that
      testifies is able to do so.

             Okay. So I was just trying to have some general conversation with
      him to see if I was picking up on anything that suggested there was going to
      be any difficulty in him being able to respond to the questions of the
      attorneys. So that’s all that was. Mr. Persinger and I are not friends. I’ve
      never met him before. I’ve seen him in this courtroom, or one of the
      courtrooms in this building when I’ve come to visit on one occasion, but we
      don’t know each other at all and have -- so my questioning is not intended
      to influence the way you evaluate his credibility. You will evaluate his
      credibility the same as you would any other witness throughout the -- that
      you’ll hear throughout these proceedings.

                                           - 10 -
       The State continued with its case-in-chief by detailing the investigation into the
victim’s murder which began after Christopher Bownine discovered the charred remains
of a body near a pumping station on East Fork Drive in Montgomery County, Tennessee
at approximately 5:45 a.m. on May 18, 2013. Officer Adrian Anderson of the Clarksville
Police Department responded to Mr. Bownine’s 9-1-1 call and secured the scene.

       Officers interviewed Tracy Valentine, Courtney Glasl, and James Kendrick, all of
whom lived in the area where Mr. Bownine found the body. Ms. Glasl described the area
as “very wooded” with “a lot of trees” and wildlife. On May 18, 2013, she woke up to a
single gunshot around 2:30 a.m. Ms. Valentine also heard a gunshot that “sounded like a
shotgun” in the early morning hours of May 18, 2013. James Kendrick woke up around
2:30 a.m., to his wife, who suffered from COPD, “gasping for air.” He explained, “[i]t
was cool enough that we ha[d] our bedroom window open, and the first thing that got my
attention was the amount of smoke in the bedroom.” He went outside and noticed smoke
“coming from the north.” Mr. Kendrick lived less than 400 yards from the pumping
station near where Mr. Bownine found the body.

       When Detective Ewing arrived on the scene, he observed “the deceased victim,
who was lying face down on a gravel roadway near a pumping station.” He noticed the
body “was burned significantly” and was covered by only pajama pants. “There were no
shoes that were seen, no wallet that was found or seen, no watch, or identification.”
However, officers found a distinct ring with an eagle on it on one of the hands of the
burned body. As such, they released a likeness of the ring to the media in an effort to
identify the victim.

       Detective Ewing was unable to identify the victim as Jimmy Boyer until
fingerprints were obtained during an autopsy performed by Dr. Bridgett Eutenier on May
19, 2013. The autopsy revealed the victim’s body “was predominately charred,” and he
died of multimodality trauma, including blunt force injuries, thermal injuries, and a
shotgun wound. Dr. Eutenier testified at trial, stating, “it’s impossible to tell how much
each of those [injuries] placed a role in his death” but “[i]t’s the constellation of all of the
injuries that caused [the victim’s] death.” Dr. Eutenier went on to detail the injuries
suffered by the victim and throughout her testimony, the State introduced photographs of
the victim documenting the same.

        Regarding injuries to the head and neck, the victim suffered a bruise to his right
eye and eyelid, a scrape and bruise to his right cheek, a laceration with an embedded rock
to his right cheek, an abrasion to the midline of his nose, a bruise to the left eye and
hemorrhage in both eyes, swelling and “red brown discoloration” to the left side of the
face, a laceration to the left eye, a contusion to the right, upper lip and left edge of the
lips, “red, pink discoloration to the back of the scalp” with “brown discoloration above
                                             - 11 -
it,” skin slippage of the forehead, and abrasions to the posterior neck. Dr. Eutenier
described the discoloration seen on the victim’s face as “a combination of blunt injuries
with thermal injury and it may also be compounded by the settling of blood after death.”
Dr. Eutenier stated the victim’s head was burned, not charred.

       Dr. Eutenier also identified additional internal injuries to the victim’s head. The
victim suffered “left frontal, temporal, and parietal, subgaleal hemorrhage,” or
hemorrhage between the scalp and the skull. Additionally, Dr. Eutenier identified “right
frontal, subgaleal hemorrhage” and “right occipital, subgaleal hemorrhages.” The victim
suffered subdural and subarachnoid hemorrhage in the areas protecting his brain, “[f]ocal
white matter pinpoint hemorrhages” in both frontal lobes, and multiple tongue
hemorrhages. Prior to his death, the victim sustained an anterior fracture to the cervical
vertebra six and associated soft tissue hemorrhage. Dr. Eutenier opined the fracture alone
would not cause death and explained she knew the fracture occurred prior to the victim’s
death because of the associated hemorrhage. According to Dr. Eutenier, “[w]hen there is
hemorrhage in those areas of injury, that means that there still was a blood pressure, the
heart was still beating.”

       Dr. Eutenier detailed injuries to the victim’s extremities, noting abrasions,
lacerations, and contusions to his legs, ankles, and feet. Both of the victim’s femurs were
fractured and sustained “thermal injuries with areas of exposed fat and muscle.” The
victim’s left, lower leg was “completely detached” from the left thigh, while the right leg
“was still attached by some soft tissue.” Regarding the fractures, Dr. Eutenier explained,
“based on the evaluation of the fracture and the charring, it was unclear to me if [the
fractures] occurred prior to the fire or if they were acute perimortem fractures occur[ing]
secondary to weakening of the bone from the fire.” In reviewing a photograph of the
victim’s left leg, Dr. Eutenier identified “a small portion of a blue, white debris.”

        The victim sustained a single shotgun wound to the right buttock from which no
satellite wounds existed. Dr. Eutenier could not determine the range of the gunshot due
to the charring of the victim’s body. However, evidence of scalloping along the wound
led her to opine it was likely “an intermediate or closer wound . . . typically a few feet in
distance.” Dr. Eutenier observed a “pellet cup and multiple metallic projectiles present
within the body” and stated the gunshot wound occurred prior to the victim’s death based
upon evidence of hemorrhaging associated with the injury. Toxicology tests revealed the
victim had no drugs or alcohol in his system at the time of death. Additionally, no
carboxyhemoglobin was found in the victim’s system, indicating he likely did not inhale
smoke prior to death. As a result, Dr. Eutenier stated “it was unlikely that [the victim]
was alive at the time of the burning.”



                                           - 12 -
       After learning the victim’s identity from the autopsy report, Detective Ewing
realized he knew the victim and knew he was dating Ms. Hufford. As such, at
approximately 8:45 p.m. on May 19, 2013, Detective Ewing informed Ms. Hufford and
her daughter, Laurie Hufford (“Laurie”), of the victim’s death. Upon learning the same,
Ms. Hufford was “solemn” but cooperative. She allowed officers to perform a cursory
search of her home and provided the following information to Detective Ewing which
further propelled his investigation.

       Ms. Hufford explained she and the victim had “a troubled relationship after he’d
gotten out of jail and [come] back home” and noted she last saw the victim at
approximately 12:45 a.m. on May 18, 2013. The following day, she believed the victim
was on a drinking binge because his boots, wallet, keys, and phone were gone and “she
believed since these items were gone that [the victim] had left.”

       In providing more detail, Ms. Hufford stated she and the victim watched television
on the couch in the living room until she went to her bedroom around 9:30 p.m. on May
17, 2013. At 12:20 a.m. on May 18, 2013, Ms. Hufford received a phone call from the
defendant inviting her to a party at Rookies Sports Bar in Clarksville, Tennessee. Ms.
Hufford asked the victim if he wanted to go to the bar with her, but he declined. Ms.
Hufford left her house for Rookies Sports Bar around 12:45 a.m. When she arrived at the
bar, however, the defendant was not there. According to Ms. Hufford, the two
miscommunicated and the defendant instead went to Sidelines, a different bar. Despite
the miscommunication, Ms. Hufford stayed at Rookies Sports Bar until about 3:00 a.m.
While driving home, Ms. Hufford realized she left her cell phone at the bar, but she was
never able to find it. When she arrived home, Ms. Hufford did not see the victim.

       Detective Ewing also spoke with Laurie on the evening of May 19, 2013. In
providing a statement, Laurie mentioned Mr. Persinger’s name because she knew he was
interested in pursuing a romantic relationship with her mother. At trial, however, Laurie
explained she believed her mother and the victim’s relationship was going “[p]retty
good” at the time of his death. She noted because the victim “was a drinker,” he typically
slept on the couch in a t-shirt and plaid pajama pants and he frequently left the home.
Laurie had also known the defendant for “[m]any years” as he maintained a mother/son
relationship with her mother, lived in a trailer owned by her mother, and drove a Ford
Taurus owned by her mother.

       Laurie last saw the victim at her mother’s home at approximately 3:30 p.m. on
May 17, 2013, after which she left for work and did not return until nearly 10:30 p.m. As
she entered the living room that evening, Laurie did not turn on the lights so as not to
disturb the victim who she believed was asleep on the couch. Laurie went upstairs to her
room, noting it was “just a normal night.” When she awoke at 4:30 a.m. on May 18,
                                          - 13 -
2013, to prepare for work, she did not see the victim on the couch and did not notice
anything that “looked out of the ordinary.”

       After speaking with Ms. Hufford and Laurie, Detective Ewing attempted to verify
Ms. Hufford’s alibi. On May 21, 2013, he contacted the defendant who “gave a line of
events from his perspective that [was] similar to Ms. Hufford’s.” The defendant stated on
May 17, 2013, he planned to meet Ms. Hufford at a bar. However, the two “missed each
other at the bars” because he went to Sidelines instead of Rookies Sports Bar. Detective
Ewing then reviewed video surveillance footage from Rookies Sports Bar to further
“check [Ms. Hufford’s] alibi” and in doing so, Detective Ewing noticed several
inconsistencies in Ms. Hufford’s timeline of events. Specifically, the surveillance
footage showed Ms. Hufford at Rookies Sports Bar from 1:33 a.m. to 2:10 a.m. and
showed Ms. Hufford talking on her cell phone as she exited the bar.

       Detective Ewing also met with Mr. Persinger on May 21, 2013. Mr. Persinger was
“nervous and defensive” and denied having a romantic relationship with Ms. Hufford.
Consequently, Detective Ewing obtained a search warrant for Ms. Hufford’s cell phone
and issued subpoenas for the records of Ms. Hufford’s home phone records and Mr.
Persinger’s cell phone records. The search warrant provided “cell site information
showing which tower each call was placed near” and provided “some of the content []
that was present through the text messages.” In reviewing Ms. Hufford’s cell phone
records, Detective Ewing believed a romantic relationship existed between Ms. Hufford
and Mr. Persinger. The text messages also made clear Ms. Hufford was upset with the
victim in the days preceding his death. Detective Ewing then obtained a search warrant
for Mr. Persinger’s cell phone.

       On May 23, 2013, Detective Ewing solicited the Regional Organized Crime
Information Center (“ROCIC”) to organize the cell phone information obtained from the
records of the defendant, Ms. Hufford, and Mr. Persinger.3 ROCIC helped “to
extrapolate and sort cell phone text messages between the three parties, and [] to plot cell
phone tower locations for calls around the time of the homicide.” From this information,
Detective Ewing established on May 18, 2013, the defendant’s cell phone “was pinging
on a cell phone tower that’s in close proximity to where the [victim’s] body was located.”
The defendant’s cell phone then traveled towards Mr. Persinger’s home. Detective
Ewing acknowledged Sunny’s Lounge, where the defendant ultimately claimed to be on
the night of the murder, is across the street from the location where the victim’s body was
found. Additionally, Ms. Hufford’s cell phone pinged off of a tower near the victim’s
body from approximately 1:39 a.m. to 2:12 a.m. on May 18, 2013. Detective Ewing


       3
       Detective Ewing also obtained the victim’s cell phone information, but noted it was “minimal.”
                                               - 14 -
noted upon leaving Rookies Sports Bar, Ms. Hufford “destroyed her phone after a certain
point” as there was no activity from her phone after 2:30 a.m.

        ROCIC created “a timeline to show the text messages between the parties”
spanning from May 14 through May 18, 2013. The timeline detailed “all calls, texts,
[and] voicemails . . . the analyst from ROCIC could correlate between Kelley Hufford,
[the defendant], Frank Persinger and [the victim].” Detective Ewing detailed portions of
the cell phone information summarized by ROCIC pertinent to his investigation during
his testimony at trial.

       On May 14, 2013, a text message exchange occurred between Ms. Hufford and
Mr. Persinger which served as the impetus for the victim’s murder. Ms. Hufford told Mr.
Persinger, the victim “pissed me off so much I hit him. He was talking all kinds of s***
again about you and [the defendant].” Ms. Hufford informed Mr. Persinger that rings he
gave her were missing and insinuated the victim stole them. Mr. Persinger sent a text
message to Ms. Hufford, stating “I’m not mad. They can be replaced. It’s you that I
can’t replace and it’s you that I could never replace. I am mad someone would do that to
you.” Via text message on May 15, 2013, Ms. Hufford and Mr. Persinger discussed Ms.
Hufford’s desire to evict the victim from her home and the victim’s belief that Ms.
Hufford and Mr. Persinger were engaged and sleeping together.

       On May 16, 2013, Mr. Persinger called the victim after being prompted by Ms.
Hufford, but the victim hung up on him. Later, at 11:54 p.m., Ms. Hufford sent a text
message to Mr. Persinger, stating: “[The victim] and I got into it. He said he wasn’t
leaving, and if he was homeless so would [the defendant] be homeless. Mad I took keys
back.” At 12:01 a.m. on May 17, 2013, Ms. Hufford texted Mr. Persinger, “I love you.
I’m afraid of what he might do.” Mr. Persinger responded, “I’ve tried to be nice about
[the victim] but nice is over. I want you loved and happy what he can’t do I know I can
and will forever.” At 12:45 a.m., the following text message exchange occurred between
Ms. Hufford and Mr. Persinger:

      [Mr. Persinger]: There’s something I need to talk to you about and need
      your help.

      [Ms. Hufford]: What?

      [Mr. Persinger]: He is pushing me to a place I don’t want to go, but for you
      I will.

      [Ms. Hufford]: I think he’s going to do something bad tomorrow towards
      me, you or [the defendant], either personally or property-wise.
                                         - 15 -
      [Mr. Persinger]: I won’t let you live like that. I love you too much.

      [Ms. Hufford]: Tomorrow will be here soon.

       After reviewing the cell phone information, Detective Ewing scheduled another
interview with Ms. Hufford on May 28, 2013. During the interview, Ms. Hufford
“started offering information or theories about what she thought may have happened to
[the victim] or what she had heard may have happened to [the victim].” Detective
Ewing, however, confronted Ms. Hufford with the text messages found on her cell phone,
including those detailed above, and her story quickly changed. Ms. Hufford then
provided details about the murder, including that the defendant called her as he drove to
her house before the murder and she unlocked the door. Based upon the information
garnered from Ms. Hufford, Detective Ewing again interviewed Mr. Persinger who also
agreed to cooperate with the investigation.

       After interviewing both Ms. Hufford and Mr. Persinger, Detective Ewing called
the defendant at 11:48 p.m. on May 28, 2013, asking him to come to the police station for
an interview. The defendant waived his Miranda rights and his interview began at
approximately 12:30 a.m. Throughout the interview, the defendant maintained he was
not involved in the death of the victim but repeatedly asked Detective Ewing “if [they]
had his DNA on anything.” The defendant offered an alibi, stating he was at Sunny’s
Lounge on the night of the murder. Detective Ewing noted “[the defendant] changed the
location that he was from Sidelines, as I had previously discussed with him, to Sunny’s.”
Detective Ewing obtained a search warrant for the defendant’s cell phone and performed
a “phone dump” of the same in order to obtain “information inside the physical phone.”

       During cross-examination, Detective Ewing stated he did not personally find
anything on the crime scene attributable to the defendant. However, in one crime scene
photograph, evidence of “a little blue piece of material” was found. Detective Ewing
explained “the same blue pieces of material were found in the Ford Taurus, the trunk,
belonging -- or driven by [the defendant] upon a search warrant executed on that
vehicle.” Additionally, a “burnt up” tarp was found at Mr. Persinger’s home and “a blue
piece of material, blue and white piece of material” was found on the victim’s leg.

       During Detective Ewing’s testimony, a summation of the text messages and phone
calls occurring between the defendant, the victim, Ms. Hufford, and Mr. Persinger was
entered into evidence. Buccal swabs of the defendant, Ms. Hufford, and Mr. Persinger
along with nail clippings and a blood sample of the victim were entered into evidence.
Shotgun pellets and the shotgun wadding removed from the victim’s body during the
autopsy and photographs of the same were also entered into evidence. Charred plaid
                                          - 16 -
pants and accompanying photographs obtained during the victim’s autopsy were entered
into evidence. A photograph of Mr. Persinger’s truck, which is seen on the video outside
of Gate Six Liquors during the meeting between the defendant, Mr. Persinger, and Ms.
Hufford on May 17, 2013, was entered into evidence.

        The State continued its proof by introducing evidence obtained from multiple
crime scenes by the numerous officers involved in the investigation. Officer William
King collected evidence from the crime scene where the victim’s body was found,
including charred remains, soil “collected from just inside the victim’s inner thigh area,”
a stick, a bandana, and “some type of clothing.” Special Agent Reilly Lewis performed
fire debris analysis on the charred debris, a soil sample, and “charred cloth material and
debris from the victim.” All of the items tested “revealed the presence of an evaporated
gasoline range product.”

       Officer Darren Koski participated in the investigation at the defendant’s home
where officers found a red gas can on the living room floor, a blue tarp, a sawed-off
shotgun “in-between the two mattresses” of the defendant’s bed, a spent shotgun shell
casing, a 410 shell inside of the shotgun, and a box of 410 shotgun shells. Photographs
depicting the above-described items were entered into evidence. Agent Charly
Castelbuono performed DNA analysis on the gas can and found the victim’s blood on the
same. Additionally, swabs of reddish brown stains taken from a wall and door frame of
the defendant’s home and from the defendant’s master bedroom and closet were entered
into evidence.

       Agent Castelbuono also performed DNA analysis on the shotgun found at the
defendant’s home, finding the presence of “a mixture of at least two individuals”
including the defendant. Special Agent Kevin Warner, an expert in forensic science,
firearms, and tool marks, tested the plastic wadding found in the victim’s body to the
sawed-off shotgun discovered at the defendant’s home. Special Agent Warner
determined the wadding found in the victim’s body was fired from the sawed-off shotgun
found at the defendant’s home. He explained, “[t]he reason I was able to match it is
because of the defect that was left on the end of the barrel as a result of sawing it.”

        Officer King searched the 1999 Ford Taurus driven by the defendant and owned
by Ms. Hufford. Upon testing swabs of reddish brown stains taken from the 1999 Ford
Taurus, Agent Castelbuono found the victim’s blood on the front passenger side of the
center console, the front passenger side floor trim, and the rear driver’s side seat
stitching.4 Agent Castelbuono also performed DNA analysis on a floor mat from the

        4
       Agent Castelbuono clarified the blood found on the driver’s side seat stitching revealed a partial
DNA profile consistent with the victim.
                                                 - 17 -
vehicle which contained the victim’s blood. Three prints were lifted from the “inside part
of the trunk lid” of the of the 1999 Ford Taurus and were tested by Special Agent Harry
Woods who determined the lifts were unidentifiable. In addition, blue fibers were found
inside the trunk and photographs of the same were entered into evidence.

       Officer Koski participated in the investigation at Ms. Hufford’s home.
Photographs depicting reddish brown stains found in the living room were entered into
evidence. A portion of the living room carpet containing reddish brown stains along with
a second layer of carpet cut from Ms. Hufford’s living room floor was entered into
evidence. Agent Castelbuono identified the victim’s DNA on Ms. Hufford’s carpet and
on a couch cushion.

        The State entered into evidence numerous photographs depicting Officer Scott
Beaubien’s investigation of Mr. Persinger’s home. Specifically, the State displayed
photographs of Mr. Persinger’s back yard showing a ditch “on the backside of the
residence,” his back porch area with a fire pit, planters located on the back porch, “a little
square metal piece that [they] found in [the] fire pit itself,” the fire pit before officers
sifted through it, burned cell phone parts found beyond the fence line, “a log that had
some burnt blue plastic that had been . . . melted to it,” a “burnt plastic piece,” and a
rubber piece.

       Miranda Gaddes, an expert in forensic science, compared the pieces of blue tarp
found in the trunk of the 1999 Ford Taurus and on the log from Mr. Persinger’s home to
the tarp found at the defendant’s home. Her testing revealed the blue tarp material found
on the log and in the trunk “could share a common origin,” but neither came from the tarp
found at the defendant’s home. Additionally, Ms. Gaddes compared a tire casting taken
from the location of the victim’s body to the 1999 Ford Taurus and concluded they did
not match.

       As the investigation progressed, Detective Ewing contacted numerous individuals
who interacted with the defendant in the days before and after the victim’s murder.
Cassandra Hern worked at Mapco Express where the defendant purchased gas on a daily
basis. On the evening of May 17, 2013, Ms. Hern sold the defendant beer, cigarettes, and
$10 worth of gas. Ms. Hern stated the defendant typically only bought $5 worth of gas.
Maranda James, a bartender at Sunny’s Lounge, saw the defendant at the bar at
approximately 6:45 p.m. on May 18, 2013. She described the defendant as “very jumpy”
and “[h]e was acting different; he wasn’t as cheery or talkative as normal.”

       David Griffey and Richard Anderson worked with the defendant in May 2013. On
the morning of May 18, 2013, the defendant reported to work but “asked to go home” as
“it just was kind of obvious he’d been out partying.” Mr. Anderson stated “[the
                                            - 18 -
defendant] just didn’t look normal, he didn’t look like himself.” Mr. Griffey knew the
defendant did not like his “mom’s” boyfriend because “all the guy did was lay on the
couch.” Mr. Anderson also remembered the defendant “didn’t care for [the victim].”
After the victim’s death, the defendant told Mr. Anderson the victim “was his mom’s
boyfriend” and asked Mr. Anderson to search for information about the death.
Additionally, the week after the victim’s murder, the defendant told Mr. Anderson he
purchased new shoes because his old shoes “were falling apart.”

       Todd Eric Lundy testified regarding the conversations he had with the defendant
while in jail.5 After being arrested, Mr. Lundy spent approximately two-and-one-half
months in the Montgomery County Detention Center where he met the defendant and the
two “would talk every day.” The defendant told Mr. Lundy he killed the victim for Ms.
Hufford in exchange for reduced rent. The defendant explained Ms. Hufford and the
victim were “in a relationship and she wanted out of it . . . and she wanted . . . [the
defendant] to get rid of [the victim] for her so she could probably be with . . . [Mr.
Persinger], the other co-defendant.”

       Further, the defendant told Mr. Lundy that Ms. Hufford threatened the victim on
the night she tried to evict him by stating she would call the defendant to help her. Upon
doing so, the victim “said call that f***** n*****; I’ll kill him and his daughter.” Ms.
Hufford told the defendant what the victim said, and the defendant “got really furious.”
As a result, the defendant and “another person” went to Ms. Hufford’s home where the
murder began. However, because they “were making too much noise,” the defendant and
his companion “moved the body from [Ms. Hufford’s home] to where it was found.” The
defendant told Mr. Lundy that he “[s]hot, cut and burned the m*********** up.”

       Regarding evidence in the case, the defendant told Mr. Lundy he “got rid of” the
murder weapon prior to the police searching his home and also stated the police did not
have his DNA from the scene. However, the defendant mentioned there were blood
stains at Ms. Hufford’s home that “she did a lousy job of cleaning [] up, and she tried to
just put a rug over it, and they found it.” The defendant discussed how he instructed Mr.
Persinger and Ms. Hufford to burn the victim’s cell phone and wallet, but Mr. Persinger
“didn’t burn it in time and they got that evidence.” Mr. Lundy admitted he hoped to get
help from the State in exchange for the information he provided about the victim’s
murder.




        5
         Prior to Mr. Lundy’s testimony, the trial court ruled any testimony regarding the alleged murder
for hire plot targeting Ms. Hufford was not admissible and warned Mr. Lundy to avoid mentioning the
same.
                                                 - 19 -
       Detective Ulrey also detailed his participation in the investigation at trial. Like
Detective Ewing, he responded to the crime scene on East Fork Drive and introduced into
evidence photographs of the victim’s body as he found it on May 18, 2013. Detective
Ulrey watched the video surveillance footage from Gate Six Liquors which showed Mr.
Persinger’s Ford Ranger and Ms. Hufford’s “maroon Ford Taurus that [the defendant]
was in possession of” in the parking lot at 3:22 p.m. on May 17, 2013. After
interviewing Mr. Persinger, Detective Ulrey searched his home for certain items
mentioned during the interview, including two pairs of boots, portions of which were
located “in a ditch-line where Mr. Persinger had told me he had dumped a bunch of ashes
from his fire pit.”

        Detective Ulrey also participated in the defendant’s interview on May 29, 2013.
Though the defendant maintained he was not involved in the victim’s murder, Detective
Ulrey stated the defendant “made several incriminating admissions to [him] during [their]
conversation.” When the defendant learned he was facing life in prison, Detective Ulrey
noted the defendant “kind of looked down and said something about [Ms. Hufford]
should have never told me that, and I should have never opened the door.” The defendant
admitted to meeting Ms. Hufford and Mr. Persinger at Gate Six Liquors where Ms.
Hufford told him she “was sick and tired of [the victim]” and “she wanted [the victim]
gone.” While looking at a crime scene photograph of the victim, the defendant “pointed
at it and said she should have never told me that; I had no beef with this man.” Later in
the interview, the defendant admitted he “snapped” after learning what the victim
supposedly said about burning down his trailer and alleged, “I will burn this city down
before I let him hurt my daughter.”

       Detective Ulrey also stated Mr. Persinger took cleaning fluids to Ms. Hufford’s
home in order to clean up blood from the carpets after the murder. Detective Ulrey and
his team were unable to identify “White Boy” during their investigation. However,
Detective Ulrey believed “White Boy” was a code name for Ms. Hufford. He further
stated, “I believe [Ms. Hufford] helped [the defendant] after [the defendant] beat [the
victim] unconscious[.] [Ms. Hufford] helped [the defendant] carry him outside and
loaded him in the car.”

       During Detective Ulrey’s testimony, the State played the video recording of the
defendant’s interview, skipping over portions of the interview which referenced the
defendant’s criminal history. According to the record, however, “one word” referencing
the defendant’s criminal history was played at trial. The defendant subsequently moved
for a mistrial, but the trial court denied the same. The State continued to play the
interview for the jury and the defendant renewed his motion for a mistrial after hearing
“additional language” to which he objected. Based upon the record, the objectionable

                                          - 20 -
language refers to a “rap sheet.” The trial court again denied the defendant’s motion for a
mistrial.

       Kimberly Deist, the mother of the defendant’s daughter, received a phone call
from the defendant during his interview with Detective Ulrey. During the phone call, the
defendant “just said I can’t tell you what’s going on, but hey, just tell [my daughter] that
daddy loves her, and . . . he’s sorry.” Ms. Deist also testified the defendant stored a
sawed-off shotgun in between the mattresses of his bed.

       The State concluded its proof by recalling Detective Ewing who detailed two
phone calls made by the defendant while incarcerated. On a July 12, 2013, phone call
with Ms. Deist, the defendant referenced threats made against his daughter that were
“nearly identical to a reference that he made during his interview.” On May 31, 2013,
two days after officers executed a search warrant on his home, the defendant asked his
aunt and uncle if his bed had been overturned. Upon learning his bed was overturned, the
defendant was upset and stated the police “had everything [they] needed now.” Both the
July 12, 2013, and May 31, 2013, phone calls were entered into evidence. After the State
closed its proof, the defendant elected not to testify, and the jury convicted the defendant
as charged. The defendant filed a motion for a new trial which was denied, and this
timely appeal followed.

                                         Analysis

   I.     Motion to Suppress

       The defendant asserts the trial court erred in not suppressing the pre-trial
statements he made to Detectives Ewing and Ulrey and to Mr. Lundy. The defendant
claims the detectives twice violated his Fifth Amendment rights during his initial
custodial interrogation of May 29, 2013. Separately, the defendant asserts “[t]he actions
of [Mr.] Lundy were akin to interrogation as an agent of the police” and violated his
Sixth Amendment right to counsel. The State argues neither the defendant’s Fifth nor
Sixth Amendment rights were violated by the detectives or during his conversations with
Mr. Lundy. Upon our review, we agree with the State.

       Suppression issues on appeal are subject to a well-established standard of review.
Appellate courts are bound by a trial court’s findings of facts determined after a
suppression hearing unless the evidence preponderates against them. State v. Odom, 928
S.W.2d 18, 23 (Tenn. 1996); State v. Matthew T. McGee, No. E2011-01756-CCA-R3-
CD, 2012 WL 4017776, at *2 (Tenn. Crim. App. Sept. 13, 2012). “Questions of
credibility of the witnesses, the weight and value of the evidence, and resolution of
conflicts in the evidence are matters entrusted to the trial judge as the trier of fact.”
                                           - 21 -
Odom, 928 S.W.2d at 23. Appellate courts should consider the entire record, affording
the prevailing party “the strongest legitimate view of the evidence and all reasonable
inferences drawn from that evidence.” McGee, 2012 WL 4017776, at *2 (citing State v.
Hicks, 55 S.W.3d 515, 521 (Tenn. 2001)); see also State v. Sanders, 452 S.W.3d 300, 306
(Tenn. 2014). However, applying the law to the factual findings of the trial court is a
question of law, which is reviewed de novo on appeal. State v. Yeargan, 958 S.W.2d
626, 629 (Tenn. 1997).

       The defendant challenges the constitutionality of the waiver of his Miranda rights
made prior to giving a statement to Detectives Ewing and Ulrey. The Fifth Amendment
to the United States Constitution, applicable to states through the Fourteenth
Amendment, states that “[n]o person . . . shall be compelled in any criminal case to be a
witness against himself.” U.S. Const. Amend. V. Similarly, the Tennessee Constitution
states “that in all criminal prosecutions, the accused . . . shall not be compelled to give
evidence against himself.” Tenn. Const. art. I, § 9. If a suspect is in police custody “or
otherwise [has been] deprived of his freedom of action in any significant way,” the police
must first inform him of his Fifth Amendment rights for any subsequent confession to
later be admissible as substantive evidence. Miranda v. Arizona, 384 U.S. 436, 444
(1966). In this regard, the United States Supreme Court has said, “[p]rior to any
questioning, the person must be warned that he has a right to remain silent, that any
statement he does make may be used as evidence against him, and that he has a right to
the presence of an attorney, either retained or appointed.” Id. These rights may be
voluntarily, knowingly, and intelligently waived. Id.

       The Miranda decision only applies “to the questioning of an individual who has
been taken into custody or otherwise deprived of his freedom by the authorities in a
significant way.” State v. Dailey, 273 S.W.3d 94, 102 (Tenn. 2009) (quoting Miranda,
384 U.S. at 478) (internal quotation marks omitted). Accordingly, Miranda warnings are
only required when a suspect is (1) in custody and (2) subjected to questioning or its
functional equivalent. State v. Walton, 41 S.W.3d 75, 83 (Tenn. 2001). In the absence
of either, Miranda requirements are not necessitated. Id.

       The defendant’s May 29, 2013 statement made to both Detective Ewing and
Detective Ulrey was clearly the result of a custodial interrogation as he was handcuffed at
the Clarksville Police Department. See State v. Anderson, 937 S.W.2d 851, 855 (Tenn.
1996). Thus, in order to be admissible, the defendant’s statement must have been
voluntarily given. See Arizona v. Fulminate, 499 U.S. 279, 286-88 (1991); see also State
v. Climer, 400 S.W.3d 537, 568 (Tenn. 2013) (stating “the voluntariness test remains
distinct from Miranda”). A confession is involuntary if it results from “‘any sort of
threats or violence, . . . any direct or implied promises, however slight, [or] by the
exertion of any improper influence.’” State v. Smith, 42 S.W.3d 101, 109 (Tenn. Crim.
                                          - 22 -
App. 2000) (quoting Bram v. United States, 168 U.S. 532, 542-43 (1897)). “[T]he
essential inquiry under the voluntariness test is whether a suspect’s will was overborne so
as to render the confession a product of coercion.” Climer, 400 S.W.3d at 568. A
defendant’s subjective perception alone is insufficient to support a finding that a
confession was not voluntary. State v. Smith, 933 S.W.2d 450, 455 (Tenn. 1996).
Instead, “coercive police activity is a necessary predicate to finding that a confession is
not voluntary.” Id.

       When evaluating the voluntariness of a statement, courts consider the totality of
the circumstances, including “characteristics of [the] accused and details of the
interrogation.” Climer, 400 S.W.3d at 568. Relevant factors include:

               [T]he age of the accused; his lack of education or his intelligence
       level; the extent of his previous experience with the police; the repeated and
       prolonged nature of the questioning; the length of the detention of the
       accused before he gave the statement in question; the lack of any advice to
       the accused of his constitutional rights; whether there was an unnecessary
       delay in bringing him before a magistrate before he gave the confession;
       whether the accused was injured[,] intoxicated[,] or drugged, or in ill health
       when he gave the statement; whether the accused was deprived of food,
       sleep[,] or medical attention; whether the accused was physically abused;
       and whether the suspect was threatened with abuse.

Id.

       In the present case, the defendant asserts he was not properly Mirandized prior to
his interview with Detectives Ewing and Ulrey. We, however, disagree as the record
supports the trial court’s finding that the defendant waived his Miranda rights prior to the
interview. In denying the defendant’s motion to suppress, the trial court found:

              Importantly, Detective Ewing properly Mirandized the [d]efendant
       prior to any questioning. Detective Ewing explained the Miranda waiver
       form and asked the [d]efendant if he understood these rights. Detective
       Ewing specifically asked, “Do you understand?” after reading the waiver
       form.     The [d]efendant answered affirmatively.        Furthermore, the
       [d]efendant signed the Miranda waiver that acknowledged he was
       “knowingly and intelligently” waiving his Miranda rights before
       questioning. Therefore, [the] [d]efendant’s claim that he was not properly
       Mirandized prior to being subjected to questioning by Detective Ewing and
       Detective Ulrey fails.

                                           - 23 -
        We agree with the trial court’s finding that the defendant received proper Miranda
warnings, which he waived, prior to his interview. Before speaking with the detectives,
Detective Ewing read the defendant his Miranda rights, reviewed a waiver of the same,
and confirmed with the defendant that he understood both his rights and the waiver form.
After receiving an affirmative response from the defendant, the interview began. The
trial court found the testimony of Detective Ewing to be credible and nothing in the
record preponderates against this finding of fact. Accordingly, we will not disturb it on
appeal. Odom, 928 S.W.2d at 23; McGee, 2012 WL 4017776, at *2.

       The defendant also argues his statement was the product of coercion due to his
lack of sleep. The defendant suggests the detectives used “coercive methods” which
“created duress upon [him] to make incriminating statements to get sleep following his
continued complaints of sleep deprivation.” The trial court disagreed, finding:

             Although the interview was conducted in the early morning hours
      with the [d]efendant having had very little sleep, the [d]efendant appeared
      to respond appropriately to the questions asked and otherwise appeared
      focused. He did not nod off or complain that he was too tired to
      comprehend the seriousness of the situation. His demeanor during the
      interview appears to belie his consistent complaints of being tired or sleepy.


       Again we agree with the findings of the trial court. The defendant’s interview
began at approximately 12:30 a.m. on May 29, 2013. While it is reasonable for the
defendant to complain of being tired during the hours in which his interview was
conducted, nothing in the record suggests he was unable to communicate with the
detectives during the same. Rather, Detective Ewing testified the defendant was
“successful in communicating his point” throughout the interview and described the
defendant as manipulative and controlling during their discussion. Detective Ulrey
described the defendant as “very cordial,” coherent, and grateful. The interview lasted
for several hours during which both Detectives Ewing and Ulrey made accommodations
for the defendant by allowing him numerous smoke breaks and permitting him to make a
telephone call to his daughter’s mother. Nothing in the record supports the defendant’s
argument on appeal that his statements were the result of coercion or in violation of his
constitutional rights. The defendant is not entitled to relief on this issue.

        Further, as it relates to the May 29, 2013 statement, the defendant asserts he
invoked his right to counsel while speaking with Detective Ulrey. In reviewing this
issue, the trial court found:



                                          - 24 -
             In the instant case, the [d]efendant did not unequivocally request an
      attorney. Instead, he asked what would happen if he requested an attorney.
      Detective Ulrey responded by explaining that the [d]efendant could request
      an attorney at any time. The [d]efendant made no mention of requesting an
      attorney after this initial question. The [d]efendant’s statement is very
      similar to statements that have been found to be equivocal or ambiguous. . .
      . As such, the Defendant did not properly invoke his right to counsel.
      Therefore, Detective Ulrey’s questioning of the [d]efendant was not
      improper and the [d]efendant’s motion to suppress fails on this argument.

        Again, we agree with the determinations of the trial court. During his interview,
the defendant asked Detective Ulrey what would happen if “at this moment I say -- if I
say I want an attorney?” Detective Ulrey explained the interview would end and
reiterated the defendant’s right to counsel was his “absolute” right. While Detective
Ulrey expressed his preference of continuing the interview, he made no objections or
refusals in allowing the defendant the option of exercising his right to counsel. The
defendant, however, chose to continue the interview absent counsel and made no further
mention of the same. Accordingly, the record shows the defendant failed to
unequivocally request counsel and as such, Detective Ulrey was under no obligation to
end the interview. Climer, 400 S.W.3d at 563 (“Questions that merely probe the
parameters of Miranda rights are properly characterized as equivocal statements made by
a person who is still in the decision making process.”) (internal quotations omitted). For
these reasons, the May 29, 2013, statement was admissible and not subject to suppression
and the defendant is not entitled to relief.

       Separately, the defendant asserts the statements he made to Mr. Lundy were
subject to suppression because through Mr. Lundy, the detectives violated his Sixth
Amendment right to counsel. The defendant submits the detectives “engaged in a course
of action which deprived the [d]efendant of his right” to have counsel present during the
Lundy conversations. Our case law, however, makes clear:

             [F]or a cooperating witness or informant to be deemed a
      ‘government agent’ for purposes of the Sixth Amendment right to counsel,
      the defendant must show that the principal--the State, in the form of law
      enforcement officers--manifested assent, either explicitly or implicitly, to
      have the cooperating witness act as a government agent, and that the State
      had some level of control over the witness’s actions with respect to the
      defendant.

State v. Willis, 496 S.W.3d 653, 710 (Tenn. 2016), cert. denied (internal citations
omitted).
                                          - 25 -
       Upon its review, the trial court found the statements the defendant made to Mr.
Lundy about the victim’s murder occurred absent state action and thus, were not subject
to suppression. The trial court explained:

              In the first two letters from [Mr.] Lundy to the Clarksville Police
      Department and Detective Ewing . . . Mr. Lundy cannot be considered an
      agent of the state because he had not talked to Detective Ewing or entered
      into any kind of an agreement with Detective Ewing prior to writing the
      letters. Mr. Lundy sent the letters by his own initiative and had purely
      selfish motivations.

             Further, Mr. Lundy’s first written statement . . . also contains
      information obtained prior to any direct or implied agreement between Mr.
      Lundy and Detective Ewing. Even after Detective Ewing brought Mr.
      Lundy in for the first interview . . . they still had not entered any kind of
      agreement. Detective Ewing tells Mr. Lundy at approximately the 47:00
      minute mark, “I can’t have you working for me,” and, although Detective
      Ewing later gave Mr. Lundy his business card in case he heard something
      significant, he did not instruct Mr. Lundy to question the [d]efendant or
      even to continue talking to the [d]efendant. Mr. Lundy testified at the
      hearing on this motion that he was acting on his own initiative between
      August 9 and August 28 when he wrote a series of letters to Detective
      Ewing.

             Furthermore, Mr. Lundy was not being paid to obtain information,
      the police did not arrange any forced interaction by moving Mr. Lundy
      closer to the [d]efendant in prison, and Detective Ewing did not promise
      Mr. Lundy anything for his cooperation. Therefore, Mr. Lundy was not a
      state agent under the totality of the circumstances at this point in the
      investigation. . . . The [d]efendant has not provided any proof that Mr.
      Lundy and the police deliberately elicited any incriminating remarks as is
      required to establish a Sixth Amendment violation. Therefore, the
      [d]efendant’s argument that the police violated his Sixth Amendment right
      to counsel, on the basis of Mr. Lundy’s letters about the instant case, fails.

       Again, we agree with the trial court’s assessment of the admissibility of the
statements at issue. As specified at the motion to suppress hearing by Mr. Lundy and
Detective Ewing, Mr. Lundy’s letters of August 6 and 8, 2013, were initiated solely by
Mr. Lundy in an effort “to try to get some help for [himself].” After meeting on August
9, 2013, Detective Ewing made clear Mr. Lundy could not and did not work for the state.
                                          - 26 -
Though Mr. Lundy returned to jail and continued to gather information from the
defendant about the present murder, the record makes clear he did so absent any aid or
encouragement from Detective Ewing. Accordingly, Mr. Lundy did not act on behalf of
the state in his efforts to gather information about the present case.

       On August 19, 2013, Mr. Lundy wrote another letter to Detective Ewing
informing him of the defendant’s desire to hire Mr. Lundy to kill Ms. Hufford.
Subsequently, Detective Ewing and Mr. Lundy met again and agreed to work together to
obtain information from the defendant about the alleged murder for hire plot against Ms.
Hufford. Detective Ewing testified he instructed Mr. Lundy to only seek information
regarding the murder for hire plot, rather than information on the victim’s murder.
Nothing in the record suggests Mr. Lundy failed to follow Detective Ewing’s instructions
and any comments made about the present case during Mr. Lundy’s recorded
conversations with the defendant about the murder for hire plot were incidental.

        As noted above, for a confession to be deemed involuntary, “it must be the product
of coercive state action.” State v. Downey, 259 S.W.3d 723, 733 (Tenn. 2008) (internal
citations omitted). Here, not only were the statements made to Mr. Lundy about the
victim’s murder not the result of state action, but both Detective Ewing and Mr. Lundy
agreed the information obtained from Mr. Lundy’s attempts to help himself began before
Detective Ewing ever spoke to Mr. Lundy. Accordingly, the trial court properly
concluded Mr. Lundy was not a state actor and, in turn, did not err in denying the
defendant’s motion to suppress. The record makes clear Mr. Lundy only worked for the
State in his attempts to gather information about the alleged murder for hire plot.
Accordingly, nothing in the record preponderates against the trial court’s assessment that
the defendant’s pre-trial statements were given voluntarily and passed constitutional
muster. The defendant is not entitled to relief.

   II.    Sufficiency of the Evidence

        The defendant challenges the sufficiency of the evidence supporting his conviction
for premeditated first degree murder, arguing “the State failed to show [the] [d]efendant
[] intentionally killed the victim.” The State contends the evidence produced at trial was
sufficient to support the defendant’s conviction. Upon our review, we agree with the
State.

      When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also
Tenn. R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or
                                           - 27 -
jury shall be set aside if the evidence is insufficient to support the findings by the trier of
fact of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92
(Tenn. 1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All
questions involving the credibility of witnesses, the weight and value to be given the
evidence, and all factual issues are resolved by the trier of fact. See State v. Pappas, 754
S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by
the trial judge, accredits the testimony of the witnesses for the State and resolves all
conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn.
1973). Our Supreme Court has stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge
       and the jury see the witnesses face to face, hear their testimony and observe
       their demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d
523 (Tenn. 1963)). “A jury conviction removes the presumption of innocence with
which a defendant is initially cloaked and replaces it with one of guilt, so that on appeal a
convicted defendant has the burden of demonstrating that the evidence is insufficient.”
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Matthews, 805 S.W.2d
776, 779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551 S.W.2d 329, 331 (Tenn.
1977); Farmer v. State, 343 S.W.2d 895, 897 (Tenn. 1961)). The standard of review for
sufficiency of the evidence “‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The jury as the trier of
fact must evaluate the credibility of the witnesses, determine the weight given to
witnesses’ testimony, and reconcile all conflicts in the evidence. State v. Campbell, 245
S.W.3d 331, 335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim.
App. 1978)). Moreover, the jury determines the weight to be given to circumstantial
evidence and the inferences to be drawn from this evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence are questions
primarily for the jury. Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d
646, 662 (Tenn. 2006)). This Court, when considering the sufficiency of the evidence,
shall not reweigh the evidence or substitute its inferences for those drawn by the trier of
fact. Id.
                                            - 28 -
       The jury convicted the defendant of the first degree, premeditated murder of the
victim. First degree murder is “a premeditated and intentional killing of another.” Tenn.
Code Ann. § 39-13-202 (a)(1). In this context, premeditation is “an act done after the
exercise of reflection and judgment.” Tenn. Code Ann. § 39-13-202 (d). Tennessee
Code Annotated section 39-13-202 (d) further states:

              “Premeditation” means that the intent to kill must have been formed
      prior to the act itself. It is not necessary that the purpose to kill preexist in
      the mind of the accused for any definite period of time. The mental state of
      the accused at the time the accused allegedly decided to kill must be
      carefully considered in order to determine whether the accused was
      sufficiently free from excitement and passion as to be capable of
      premeditation.

Id. “The element of premeditation is a question for the jury which may be established by
proof of the circumstances surrounding the killing.” State v. Young, 196 S.W.3d 85, 108
(Tenn. 2006) (citing State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997)). The Tennessee
Supreme Court has identified certain factors which tend to support a finding of
premeditation, including: “the use of a deadly weapon upon an unarmed victim; the
particular cruelty of the killing; declarations by the defendant of an intent to kill;
evidence of procurement of a weapon; preparations before the killing for concealment of
the crime, and calmness immediately after the killing.” Bland, 958 S.W.2d at 660 (citing
State v. Brown, 836 S.W.2d 530, 541-42 (Tenn. 1992); State v. West, 844 S.W.2d 144,
148 (Tenn. 1992)). Bland does not include an exhaustive list of factors for consideration
when finding premeditation. State v. Adams, 405 S.W.3d 641, 663 (Tenn. 2013). A
conclusion the killing was premeditated may also be supported by the nature of the
killing or evidence establishing a motive. Id. Likewise, lack of provocation by the
victim, failure to render aid, and destruction or secretion of evidence may also support an
inference of premeditation. State v. Larkin, 443 S.W.3d 751, 815-16 (Tenn. Crim. App.
2013) (internal citations omitted).

       In attacking the sufficiency of the evidence as to his premeditated first degree
murder conviction, the defendant argues “[t]he State did not produce any witnesses at
trial who could place [the defendant] at the crime scene.” The defendant claims “[t]here
was no eye witness testimony” and “the evidence collected in this matter does not support
the conviction of [the defendant].” The record, however, does not support this argument.

      Rather, the evidence shows on the afternoon of May 17, 2013, the defendant, Ms.
Hufford, and Mr. Persinger met in the parking lot of Gate Six Liquors where the
defendant agreed to kill the victim in exchange for motorcycle repairs and rent money.
                                           - 29 -
The defendant prepared for his crimes during the remainder of the day and called Mr.
Persinger at approximately 10:25 p.m. to inform Mr. Persinger that “he needed to do it,
and get it over with.” The defendant then drove to Ms. Hufford’s home where the victim
was asleep on the couch. Ms. Hufford unlocked the door, and the defendant began
beating the victim. In order to avoid waking Laurie, who was asleep upstairs in Ms.
Hufford’s home, the defendant loaded the beaten victim into the 1999 Ford Taurus and
transported him to East Fork Drive in Montgomery County, Tennessee. After removing
the victim from the vehicle, the defendant shot him in the buttocks with his sawed-off
shotgun and then burned the victim’s body. Residents in the area heard a single gunshot
at approximately 2:30 a.m. and saw smoke. The defendant’s cell phone records showed
his phone ping off of a tower near the location of the victim’s body on East Fork Drive in
the early morning hours of May 18, 2013. The next morning, the defendant contacted
Mr. Persinger to inform him “his part of the deal was done” and he wanted to get paid.

        After killing the victim, however, the defendant tried to cover up his crimes. First,
the defendant burned the victim’s body. Special Agent Lewis found “the presence of an
evaporated gasoline range product” on the charred remains and debris collected from near
the victim’s body. Officers found a gasoline can with the victim’s blood on it in the
defendant’s trailer. The defendant asked Mr. Persinger to burn a “pair of boots” and a
tarp he had in the trunk of the 1999 Ford Taurus. At trial Agent Gaddes noted portions of
the blue tarp found on a log at Mr. Persinger’s home were similar to “blue pieces of
material” found in the 1999 Ford Taurus. The victim’s blood was also found in the 1999
Ford Taurus on the front passenger side of the center console, the front passenger side
floor trim, the rear driver’s side seat stitching, and a floor mat.

       The defendant told Mr. Persinger and Mr. Lundy he broke the victim’s neck and
Dr. Eutenier’s autopsy revealed the victim suffered an anterior fracture to the cervical
vertebra six. Dr. Eutenier detailed numerous other blunt force and thermal injuries
suffered by the victim, including a single gunshot wound to the right buttock. Officers
found a sawed-off shotgun in between the mattresses of the defendant’s bed and Special
Agent Warner matched the plastic wadding found in the victim’s body to the same.

       During his interview with Detective Ulrey, the defendant confessed he “snapped”
after Ms. Hufford claimed the victim said he would burn the defendant’s trailer with his
daughter inside. The defendant lamented, Ms. Hufford “should have never told me that; I
had no beef with this man.” While in jail, the defendant told Mr. Lundy he “[s]hot, cut,
and burned” the victim for Ms. Hufford.

       Looking specifically to the premeditation factors outlined by our Supreme Court,
the record establishes Ms. Hufford expressed her desire for the defendant to kill the
victim in the afternoon of May 17, 2013. Ms. Hufford angered the defendant by telling
                                           - 30 -
him the victim threatened to burn down the defendant’s trailer. The defendant “snapped”
and prepared for the murder for the remainder of the day. At approximately 10:25 p.m.
the defendant called Mr. Persinger and indicated he was ready to carry out the murder.
The defendant drove to Ms. Hufford’s home where the victim was unarmed and asleep on
the couch. The defendant began beating the victim, but stopped to move the victim out of
Ms. Hufford’s home so as to not wake up Laurie. The defendant placed the victim in the
1999 Ford Taurus, drove to Montgomery County, Tennessee, removed the victim from
the vehicle, shot him in the right buttock, and burned his body. After doing so, the
defendant attempted to go to work but was unable to complete his shift. The defendant
left work and went to a bar. See Bland, 958 S.W.2d at 660. The record makes clear the
defendant beat, shot, and burned the victim on May 18, 2013, after plotting to do so with
Ms. Hufford and Mr. Persinger the previous day. As such, the record supports the jury’s
finding of premeditation in that the defendant participated in the death of the victim “after
the exercise of reflection and judgment.” Tenn. Code Ann. § 39-13-202 (d). The
defendant is not entitled to relief.

   III.   Trial Court’s Rulings

          a. Jursidiction

        The defendant asserts the trial court erred by failing to “dismiss all counts related
to the assault and death of [the victim] as evidence could not establish with any degree of
reliability, where the actions leading to and death of the victim occurred.” The defendant
suggests the victim died in Kentucky, not in Tennessee, and the trial court lacked
jurisdiction over “all counts of the indictment related to aggravated assault and murder.”
The State asserts it “showed by a preponderance of the evidence, at a minimum, that at
least one element of each challenged offense occurred in Montgomery County.” Our
review of the record indicates the State established jurisdiction at trial.

       The Tennessee Constitution allows a criminal defendant to be tried “by an
impartial jury of the County in which the crime shall have been committed.” Tenn.
Const. art. I, § 9. Accordingly, a trial court’s jurisdiction is established when a crime is
committed, “at least partially, within the territorial boundaries of the county in which it
sits.” State v. Spina, 99 S.W.3d 596, 598 (Tenn. Crim. App. 2002) (citing Ellis v.
Carlton, 986 S.W.2d 600, 601 (Tenn. Crim. App. 1998); Tenn. Code Ann. § 39-11-
103(d) (“If one (1) or more elements of an offense are committed in one (1) county and
one (1) or more elements in another, the offense may be prosecuted in either county.”));
see also Tenn. R. Crim. P. 18.




                                           - 31 -
       The defendant takes issue with the jurisdiction of the trial court over his
premeditated first degree murder conviction.6 However, the record establishes the victim
died in Montgomery County, Tennessee. Trial testimony from Mr. Lundy, Detectives
Ewing and Ulrey, and Mr. Persinger, revealed the defendant began his attack on the
victim at Ms. Hufford’s home in Oak Grove, Kentucky. As the crimes against the victim
escalated, the defendant removed the victim from Ms. Hufford’s home, placed him in the
1999 Ford Taurus, and took him to East Fork Drive in Montgomery County, Tennessee.
Once in Tennessee, the defendant shot the victim and burned his body.

       At trial, Dr. Eutenier testified in detail to the severe beating the victim endured
prior to his death, which included a broken neck, abrasions, cuts, and lacerations to his
extremities, and significant injuries to his face and head. Dr. Eutenier noted the victim
suffered a single gunshot wound to the right buttock prior to his death based upon
evidence of hemorrhaging associated with the injury. While it is undisputed the
defendant likely inflicted many injuries against the victim at Ms. Hufford’s home, Dr.
Eutenier explained “the constellation of all of the injuries” caused his death which did not
come until after he was shot as he lay on the side of East Fork Drive in Montgomery
County, Tennessee. The defendant is not entitled to relief as to this issue.

            b. The Competency of Frederick Persinger

        The defendant contends the trial court erred in finding Mr. Persinger competent to
testify at trial, arguing “[m]edical records of [Mr. Persinger] indicated [he] suffered from
medical conditions which had deteriorated his physical appearance and impacted his
ability to recall events.” The State disagrees, arguing the defendant “failed to present
evidence overcoming the presumption of competency.” We agree with the State.

       The Tennessee Rules of Evidence instruct “[e]very person is presumed competent
to be a witness except as otherwise provided in these rules or by statute.” Tenn. R. Evid.
601. A trial court retains discretion in determining a witness’s competency, “and the trial
court’s decision will not be overturned absent abuse of that discretion.” State v. Nash,
294 S.W.3d 541, 548 (Tenn. 2009) (citing State v. Caughron, 855 S.W.2d 526, 538
(Tenn. 1993)). Prior to his testimony at trial, the trial court conducted a thorough
examination into Mr. Persinger’s competency. Not only did Mr. Persinger engage in a
colloquy with his own attorney in waiving his testimonial rights, but also the trial court
questioned Mr. Persinger on its own accord to further ensure his competency. At trial,
Mr. Persinger provided a detailed review of the relationships that existed, the
        6
         In his brief, the defendant argues the trial court lacked jurisdiction over “all counts of the
indictment related to aggravated assault and murder.” We note, however, the defendant was not charged
with or convicted of aggravated assault. As a result, we will only address jurisdiction as it relates to the
defendant’s murder conviction.
                                                  - 32 -
conversations he engaged in, and the actions he took both before and after the victim’s
murder. While the record suggests Mr. Persinger’s health had deteriorated, it does not
support a finding of incompetency in this instance. Nothing in the record supports the
defendant’s argument that the trial court abused its discretion in permitting the testimony
of Mr. Persinger. As such, the defendant is not entitled to relief.

          c. Motion for a Mistrial

        The defendant argues the trial court erred in denying his motion for a mistrial after
the State introduced evidence “that the defendant was a convicted felon” through the
audio recording of the defendant’s May 29, 2013, interview with Detectives Ewing and
Ulrey. The State contends the defendant waived this issue for failing to cite to any legal
authority in support of the same. The State further argues the defendant is not entitled to
relief because “the record does not adequately show what was played” to the jury and the
defendant has “failed to articulate how the trial court abused its discretion in denying the
motion or why a mistrial was a manifest necessity.”

         As noted by the State, this issue has been waived for the defendant’s failure to cite
to legal authority in support of his argument. Tenn. R. App. P. 27(a)(7)(A) (requiring an
argument to set forth: “the contentions of the appellant with respect to the issues
presented, and the reasons therefor, including the reasons why the contentions require
appellate relief, with citations to the authorities and appropriate references to the record .
. . relied on”). Regardless, the defendant still is not entitled to relief as he has failed to
meet his burden of showing a mistrial was warranted due to a manifest necessity. See
State v. Leath, 461 S.W.3d 73, 100 (citing State v. Williams, 929 S.W.2d 385, 388 (Tenn.
Crim. App. 1996)). In Tennessee, a mistrial “should be granted ‘only in the event of a
manifest necessity that requires such action.’” Id. (quoting State v. Hall, 976 S.W.2d
121, 147 (Tenn. 1998) (appendix) (internal quotations omitted)). The burden of
establishing a “manifest necessity” lies with the party seeking the mistrial. Id. (citing
Williams, 929 S.W.2d at 388). However, the decision to grant a mistrial lies with the
discretion of the trial court which will be reviewed for abuse of discretion. Id.

       Here, the defendant argues a mistrial was warranted because the jury twice heard
references to his criminal history during his recorded interview played at trial. The
record, however, does not support this argument as it indicates the State skipped portions
of the defendant’s interview referencing his criminal history with particularity at trial.
While our review of the record suggests the jury heard “one word” relating to the
defendant’s criminal history and heard the term “rap sheet,” nothing suggests a manifest
necessity exists in this instance to warrant a mistrial. The defendant has failed to provide
specifics as to how the “impermissible references” or “incriminating words” heard by the
jury prejudiced his trial. The overwhelming amount of evidence of the defendant’s guilt
                                            - 33 -
also weighs against a finding of manifest necessity. Accordingly, the trial court did not
abuse its discretion in denying the defendant’s motion for a mistrial and the defendant is
not entitled to relief.

          d. Motion for Judgment of Acquittal

        The defendant argues the trial court erred in denying his motion for judgment of
acquittal at the close of the State’s proof while the State asserts the evidence was
sufficient to support the defendant’s convictions. The defendant’s brief fails to provide
any legal authority or argument supporting his assertion that the trial court erred in this
regard. Tenn. R. App. P. 27(a)(7)(A). As such, it has been waived. Additionally, as
previously addressed, the proof of the defendant’s guilt is overwhelming.

          e. Jury Instruction on the Defense of Others

       The defendant next asserts the trial court erred in denying his request for a jury
instruction on the defense of others, suggesting the proof at trial indicated the defendant
“had motive to kill the victim as the victim had threatened the life of [the] [d]efendant’s
daughter by threatening to burn the [d]efendant’s home to the ground with he and his
daughter inside.” The State argues the evidence at trial did not warrant the defense of
others instruction as “there was no proof that the defendant believed immediate
intervention was necessary to protect his daughter.” Further, however, the State again
claims the defendant is not entitled to relief for failing to cite to any legal authority in
support of this alleged error of the trial court, and we agree. Absent legal authority to
support this claim, it is deemed waived by this Court. Tenn. R. App. P. 27(a)(7)(A).

          f. Motion for New Trial

       Finally, the defendant asserts the trial court erred in denying his motion for new
trial pursuant to Rule 33 (d) of the Tennessee Rules of Criminal Procedure. The
defendant argues the evidence produced at trial “did not support the determination made
by the jury” whereas the State contends “[t]he trial court summarily denied the motion for
new trial, and in doing so, fulfilled its duty as the thirteenth juror.” We agree with the
State.

        Pursuant to Rule 33 of the Tennessee Rules of Criminal Procedure, “[t]he trial
court may grant a new trial following a verdict of guilty if it disagrees with the jury about
the weight of the evidence.” Tenn. R. Crim. P. 33. “The rule ‘is the modern equivalent
to the ‘thirteenth juror rule,’ whereby the trial court must weigh the evidence and grant a
new trial if the evidence preponderates against the weight of the verdict.” State v. Biggs,
218 S.W.3d 643, 653 (Tenn. Crim. App. 2006) (citing State v. Blanton, 926 S.W.2d 953,
                                           - 34 -
958 (Tenn. Crim. App. 1996). Rule 33 (d) “imposes upon a trial court judge the
mandatory duty to serve as the thirteenth juror in every criminal case, and that approval
by the trial judge of the jury’s verdict as the thirteenth juror is a necessary prerequisite to
imposition of a valid judgment.” State v. Carter, 896 S.W.2d 119, 122 (Tenn. 1995).
Thus, “when a trial judge overrules a motion for new trial, this [C]ourt may presume that
the trial judge has served as the thirteenth juror and approved the jury’s verdict.”
 Blanton, 926 S.W.2d at 958 (citing Carter, 896 S.W.2d 119, 122 (Tenn.1995)).

        Here, the record indicates the trial court denied the defendant’s motion for new
trial and, as such, properly fulfilled its duty as the thirteenth juror. Specifically, before
entering a written order denying the defendant’s motion for new trial, the record shows
the trial court conducted a thorough review of the defendant’s case by considering the
arguments of counsel, reviewing the trial transcripts, and studying the entire record. The
defendant has failed to provide any evidence establishing how the trial court might have
disagreed with the weight of the evidence determined by the jury at trial. Additionally, as
detailed throughout this opinion, the defendant has failed to put forth evidence to show
the proof at trial was insufficient to support his convictions. The record indicates the trial
court carefully weighed the evidence presented at trial against the entire record before
determining the defendant was not entitled to a new trial. The defendant is not entitled to
relief.

                                         Conclusion

        Based on the foregoing authorities and reasoning, we affirm the judgments of the
trial court.


                                               ____________________________________
                                               J. ROSS DYER, JUDGE




                                            - 35 -